CORRECTED

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 98-40095
                           Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

MARTIN DENNIS ARRASMITH,

                                          Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. C-76-CR-152-1
                        - - - - - - - - - -
                            July 6, 1998
Before JONES, SMITH and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Martin D. Arrasmith, federal prisoner #60757-080, seeks

leave to proceed in forma pauperis (IFP) from the denial of his

motion seeking coram nobis relief from his 1976 federal drug

conviction.    Arrasmith contends solely that the federal courts

lack jurisdiction over drug offenses that occur within the

states.   Arrasmith’s contention is frivolous; his motion for



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No.
                                -2-

leave to proceed IFP is DENIED.   See Howard v. King, 707 F.2d

215, 220 (5th Cir. 1983).

     APPEAL DISMISSED.   5TH CIR. R. 42.2.